Mathews, J.
delivered the opinion of the court. This is an appeal from a final judgment rendered against the bail of the defendant.
The case comes up on a bill of exceptions to the opinion of the district court, overruling the oppositinn of the counsel of the bail, on a rule to shew cause why judgment should not be entered against him.
The causes shewn were, that judgment bad been rendered for the defendant on the 17th of september, 1817, and an appeal taken by the plaintiff, which did not. suspend the execution, and so the bail was discharged-and that the *499judgment rendered against the defendant is void because the judge did not give his reasons for rendering it ; so that bail cannot be made liable on a void judgment.
East'n District.
May, 1818.
Livingston for the plaintiff, Moreau for the defendant;
The first of these causes is entirely without foundation. It appears from the record that no judgment was rendered for the defendant, since the persons, who are now prosecuted as his bail, bound themselves as such.
The second cause was properly overruled. For, admitting that a judgment, without reasons, is void, (on which we give no opinion.) yet it appears, in examining that of the district court, in this case, that it is supported by a reason or motive, the best, perhaps, that could have been given : proof that the defendant owed the amount. It is true, that this reason is not given in his verbis-but, taken with a proper reference to the plaintiff’s petition, it amounts to this. Laverty & al. vs. Gray & al. 4 Martin, 463, Sierra vs. Slort, id. 316. Urquhart vs. Taylor ante 202, Porter vs. Adams, ante 201.
It is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.